DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 12-15 are rejected under 35 USC § 103 as being unpatentable over Koh (Koh, Eunyee, et al., US 20130127979 A1) in view of Brands (Brands, Johannes Willem, et al., US 20150121466 A1).
Regarding claim 1, Koh discloses a screen projection method (Koh describes a method for a display screen; see [0001], [0031]), comprising: 
determining, in response to a meeting screen projection request of a user, at least one candidate meeting reservation notification that meets a preset condition from current meeting reservation notifications of the user (Koh describes a first conference room user inviting, or reserving a second conference room system to video conference; see Fig. 3 at step 302, [0029]; Koh describes a second conference room system accepting, or reserving the second conference room system; see Fig. 3 at step 304, [0029]); 
obtaining and displaying meeting prompt information corresponding to each candidate meeting reservation notification (Koh describes obtaining a list of devices available for video conferencing, or obtaining prompt information; see Fig. 3 at step 306, [0029]); 

and performing, in response to detecting a screen projection instruction of the user for a target meeting prompt information of the meeting prompt information, a screen projection connection with a screen projection device 
Koh differs from the instant invention only in that Koh does not appear to explicitly disclose: obtaining a first screen projection code corresponding to the meeting prompt information, along with the modifier “based on the first screen projection code”. 
However, in an analogous field of endeavor, Brands discloses a screen projection method (Brands; see [0001], [0113], [0120]) containing 
a first screen projection code corresponding to the meeting prompt information (Brands describes displaying a numerical or alpha-numerical media conference code of a meeting room, or displaying a first screen projection code for user input to a user device, thereby allowing user device connection to meeting content; see [0153]-[0154]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Koh’s method for a display screen in which a user device submits a display request, a conference room system accepts the user device request, the user device obtaining and displaying conference room information, and the user device connecting to a determined available video conferencing device, with Brands’ screen projection method containing a first screen projection code corresponding to a meeting prompt information, especially when considering the motivation to modify Koh with Brands arising from the stated desire to provide electronic tools and devices allowing connection to a communications network operated to display media content (Brands; see [0035]-[0036]). 
Regarding claim 5, Koh and Brands disclose the method of claim 1, wherein obtaining the first screen projection code corresponding to the meeting prompt information comprises: 
sending the meeting prompt information to a server, and obtaining the first screen projection code corresponding to the meeting prompt information fed back from the server (Koh describes obtaining a list of devices available for video conferencing, or obtaining prompt information; see Fig. 3 at step 306, [0029]; Brands describes displaying a numerical or alpha-numerical media conference code of a meeting room, or displaying a first screen projection code for user input to a user device, thereby allowing user device connection to meeting content; see [0153]-[0154]; Brands describes a central storage device C configured as a server; see [0197]).
The motivation to combine presented prior applies equally here.
Regarding claim 6, Koh and Brands disclose the method of claim 1, wherein obtaining the first screen projection code corresponding to the meeting prompt information comprises: 
determining the first screen projection code corresponding to the meeting prompt information by querying a local database (Koh describes obtaining a list of devices available for video conferencing, or obtaining prompt information; see Fig. 3 at step 306, [0029]; Brands describes displaying a numerical or alpha-numerical media conference code of a meeting room, or displaying a first screen projection code for user input to a user device, thereby allowing user device connection to meeting content; see [0153]-[0154]; Brands describes a central storage device C configured as a server; see Fig. 12, [0197]).
The motivation to combine presented prior applies equally here. 
Regarding claim 7, Koh and Brands disclose the method of claim 1, further comprising: 
displaying a screen projection code inputting interface in response to detecting a screen projection code inputting instruction (Koh describes obtaining a list of devices available for video conferencing, or obtaining prompt information; see Fig. 3 at step 306, [0029]; Brands describes displaying a numerical or alpha-numerical media conference code of a meeting room, or displaying a first screen projection code for user input to a user device, thereby allowing user device connection to meeting content; see [0153]-[0154]); 
obtaining a second screen projection code input by the user on the screen projection code inputting interface (Koh describes obtaining a list of devices available for video conferencing, or obtaining prompt information; see Fig. 3 at step 306, [0029]; Brands describes displaying a numerical or alpha-numerical media conference code of a meeting room, or displaying a first screen projection code for user input to a user device, thereby allowing user device connection to meeting content; see [0153]-[0154]; it would have been obvious to one of ordinary skill in the art before the effective filing date to infer the selection of a different available device producing a different, or second screen projection code); 
and performing the screen projection connection with the screen projection device based on the second screen projection code (Koh describes connecting to a determined available video conferencing device; see Fig. 3 at step 308, [0029]; Brands describes a meeting display device being a display or a projector; see [0120], [0123]).
The motivation to combine presented prior applies equally here.
Regarding claim 8, Koh discloses a screen projection apparatus (Koh describes a system for video conferencing including a display screen; see Fig. 4, [0030]-[0031]), comprising: 
one or more processors (Koh describes a processor 406; see Fig. 4, [0030]; 
a memory storing instructions executable by the one or more processors (Koh describes a memory 404 storing processor 406 executable instructions; see Fig. 4, [0030]; Koh describes a computer readable medium; see [0033]); 
wherein the one or more processors are configured to: determine, in response to a meeting screen projection request of a user, at least one candidate meeting reservation notification that meets a preset condition from current meeting reservation notifications of the user (Koh describes a first conference room user inviting, or reserving a second conference room system to video conference; see Fig. 3 at step 302, [0029]; Koh describes a second conference room system accepting, or reserving the second conference room system; see Fig. 3 at step 304, [0029]); 
obtain and display meeting prompt information corresponding to each candidate meeting reservation notification (Koh describes obtaining a list of devices available for video conferencing, or obtaining prompt information; see Fig. 3 at step 306, [0029]); 

and perform, in response to detecting a screen projection instruction of the user for a target meeting prompt information of the meeting prompt information, a screen projection connection with a screen projection device 
Koh differs from the instant invention only in that Koh does not appear to explicitly disclose: obtain a first screen projection code corresponding to the meeting prompt information, along with the modifier “based on the first screen projection code”
However, in an analogous field of endeavor, Brands discloses a screen projection apparatus (Brands; see [0113], [0120]) containing 
a first screen projection code corresponding to the meeting prompt information (Brands describes displaying a numerical or alpha-numerical media conference code of a meeting room, or displaying a first screen projection code for user input to a user device, thereby allowing user device connection to meeting content; see [0153]-[0154]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Koh’s system for video conferencing including a display screen in which a user device submits a display request, a conference room system accepts the user device request, the user device obtaining and displaying conference room information, and the user device connecting to a determined available video conferencing device, with Brands’ screen projection system containing a first screen projection code corresponding to a meeting prompt information, especially when considering the motivation to modify Koh with Brands arising from the stated desire to provide electronic tools and devices allowing connection to a communications network operated to display media content (Brands; see [0035]-[0036]). 
Regarding claim 12, Koh and Brands disclose the apparatus of claim 8, wherein the one or more processors are configured to: 
send the meeting prompt information to a server, and obtain the first screen projection code corresponding to the meeting prompt information fed back from the server (Koh describes obtaining a list of devices available for video conferencing, or obtaining prompt information; see Fig. 3 at step 306, [0029]; Brands describes displaying a numerical or alpha-numerical media conference code of a meeting room, or displaying a first screen projection code for user input to a user device, thereby allowing user device connection to meeting content; see [0153]-[0154]; Brands describes a central storage device C configured as a server; see [0197]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 13, Koh and Brands disclose the apparatus of claim 8, wherein the one or more processors are configured to: 
determine the first screen projection code corresponding to the meeting prompt information by querying a local database (Koh describes obtaining a list of devices available for video conferencing, or obtaining prompt information; see Fig. 3 at step 306, [0029]; Brands describes displaying a numerical or alpha-numerical media conference code of a meeting room, or displaying a first screen projection code for user input to a user device, thereby allowing user device connection to meeting content; see [0153]-[0154]; Brands describes a central storage device C configured as a server; see Fig. 12, [0197]). 
The motivation to combine presented prior applies equally here.
Regarding claim 14, Koh and Brands disclose the apparatus of claim 8, wherein the one or more processors are configured to: 
a displaying module, configured to display a screen projection code inputting interface in response to detecting a screen projection code inputting instruction (Koh describes obtaining a list of devices available for video conferencing, or obtaining prompt information; see Fig. 3 at step 306, [0029]; Brands describes displaying a numerical or alpha-numerical media conference code of a meeting room, or displaying a first screen projection code for user input to a user device, thereby allowing user device connection to meeting content; see [0153]-[0154]); 
a third obtaining module, configured to obtain a second screen projection code input by the user on the screen projection code inputting interface (Koh describes obtaining a list of devices available for video conferencing, or obtaining prompt information; see Fig. 3 at step 306, [0029]; Brands describes displaying a numerical or alpha-numerical media conference code of a meeting room, or displaying a first screen projection code for user input to a user device, thereby allowing user device connection to meeting content; see [0153]-[0154]; it would have been obvious to one of ordinary skill in the art before the effective filing date to infer the selection of a different available device producing a different, or second screen projection code); 
wherein the projecting module is configured to perform the screen projection connection with the screen projection device based on the second screen projection code (Koh describes connecting to a determined available video conferencing device; see Fig. 3 at step 308, [0029]; Brands describes a meeting display device being a display or a projector; see [0120], [0123]). 
The motivation to combine presented prior applies equally here.
Regarding claim 15, Koh discloses a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used to make the computer execute a screen projection method (Koh describes a memory 404 storing processor 406 executable instructions; see Fig. 4, [0030]; Koh describes a computer readable medium such as a CD-ROM, DVD, magnetic or other optical disc, tape, or semiconductor memory; see [0033]; Koh describes a process, or a method for a system for video conferencing including a display screen; see Figs. 3, 4, [0029]-[0031]), 
and the method comprises: determining, in response to a meeting screen projection request of a user, at least one candidate meeting reservation notification that meets a preset condition from current meeting reservation notifications of the user (Koh describes a first conference room user inviting, or reserving a second conference room system to video conference; see Fig. 3 at step 302, [0029]; Koh describes a second conference room system accepting, or reserving the second conference room system; see Fig. 3 at step 304, [0029]); 
obtaining and displaying meeting prompt information corresponding to each candidate meeting reservation notification (Koh describes obtaining a list of devices available for video conferencing, or obtaining prompt information; see Fig. 3 at step 306, [0029]); 

and performing, in response to detecting a screen projection instruction of the user for a target meeting prompt information of the meeting prompt information, a screen projection connection with a screen projection device 
Koh differs from the instant invention only in that Koh does not appear to explicitly disclose: obtaining a first screen projection code corresponding to the meeting prompt information, along with the modifier “based on the first screen projection code”.
However, in an analogous field of endeavor, Brands discloses a non-transitory computer readable medium storing processor executable instructions for performing a method for a screen projection apparatus (Brands; see [0113], [0120], [0243]-[0254]) containing 
a first screen projection code corresponding to the meeting prompt information (Brands describes displaying a numerical or alpha-numerical media conference code of a meeting room, or displaying a first screen projection code for user input to a user device, thereby allowing user device connection to meeting content; see [0153]-[0154]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Koh’s non-transitory computer-readable storage medium storing computer instructions for performing a method on a system for video conferencing including a display screen in which a user device submits a display request, a conference room system accepts the user device request, the user device obtaining and displaying conference room information, and the user device connecting to a determined available video conferencing device, with Brands’ non-transitory computer readable medium storing processor executable instructions for performing a method for a screen projection apparatus containing a first screen projection code corresponding to a meeting prompt information, especially when considering the motivation to modify Koh with Brands arising from the stated desire to provide electronic tools and devices allowing connection to a communications network operated to display media content (Brands; see [0035]-[0036]). 

Claims 3-4 and 10-11 are rejected under 35 USC § 103 as being unpatentable over Koh (Koh, Eunyee, et al., US 20130127979 A1) in view of Brands (Brands, Johannes Willem, et al., US 20150121466 A1) and further in view of Brett (Brett, Hannon, et al., US 20070112926 A1). 
Regarding claim 3, Koh and Brands disclose the method of claim 1. 
Koh and Brands differ from the instant invention in that Koh and Brands do not disclose: wherein obtaining and displaying the meeting prompt information corresponding to the candidate meeting reservation notification comprises: identifying keywords of a meeting address in the candidate meeting reservation notification; and obtaining and displaying meeting address information based on a preset database matching the keywords of the meeting address. 
However, in an analogous field of endeavor, Brett discloses a meeting management method (Brett; see Title, Abstract, [0002]) which 
identifies keywords of a meeting address in the candidate meeting reservation notification (Brett describes a meeting management system providing a keyword and phrase search; see [0019]); 
and obtains and displays meeting address information based on a preset database matching the keywords of the meeting address (Brett describes a meeting listing display providing a meeting’s title, date, time, and location; see [0024]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Koh’s and Brands’ method for a screen projection apparatus in which a user device submits a screen projection request, a conference room system accepts the user device request, the user device obtaining and displaying conference room information, and the user device connecting to a determined available video conferencing device, with Brett’s meeting management method which identifies keywords of a meeting address in the candidate meeting reservation notification and obtains and displays meeting address information based on a preset database matching the keywords of the meeting address, especially when considering the motivation to modify Koh and Brands with Brett arising from the stated need for methods and systems for empowering meeting attendees to automatically capture, distribute, archive, and manage all of the critical information that is shared during meetings, while allowing users to easily assign and track action items (Brett; see [0004]).
Regarding claim 4, Koh and Brands disclose the method of claim 1. 
Koh and Brands differ from the instant invention in that Koh and Brands do not disclose: wherein obtaining and displaying the meeting prompt information corresponding to the candidate meeting reservation notification comprises: obtaining and displaying meeting subject information in the candidate meeting reservation notification. 
However, in an analogous field of endeavor, Brett discloses a meeting management method (Brett; see Title, Abstract, [0002]) which 
obtains and displays meeting subject information in the candidate meeting reservation notification (Brett describes a meeting management system providing a keyword and phrase search; see [0019]; Brett describes a meeting listing display providing associated meeting information; see [0024]; Brett describes a meeting notification containing a subject line; see [0108]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Koh’s and Brands’ method for a screen projection apparatus in which a user device submits a screen projection request, a conference room system accepts the user device request, the user device obtaining and displaying conference room information, and the user device connecting to a determined available video conferencing device, with Brett’s meeting management method which obtains and displays meeting subject information in the candidate meeting reservation notification, especially when considering the motivation to modify Koh and Brands with Brett arising from the stated need for methods and systems for empowering meeting attendees to automatically capture, distribute, archive, and manage all of the critical information that is shared during meetings, while allowing users to easily assign and track action items (Brett; see [0004]).
Regarding claim 10, Koh and Brands disclose the apparatus of claim 8.
Koh and Brands differ from the instant invention in that Koh and Brands do not disclose: wherein the one or more processors are configured to: identify keywords of a meeting address in the candidate meeting reservation notification; and obtain and display meeting address information based on a preset database matching the keywords of the meeting address.
However, in an analogous field of endeavor, Brett discloses a meeting management system (Brett; see [0016]-[0017]) which 
identifies keywords of a meeting address in the candidate meeting reservation notification (Brett describes a meeting management system providing a keyword and phrase search; see [0019]); 
and obtains and displays meeting address information based on a preset database matching the keywords of the meeting address (Brett describes a meeting listing display providing a meeting’s title, date, time, and location; see [0024]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Koh’s and Brands’ screen projection apparatus in which a user device submits a screen projection request, a conference room system accepts the user device request, the user device obtaining and displaying conference room information, and the user device connecting to a determined available video conferencing device, with Brett’s meeting management system which identifies keywords of a meeting address in the candidate meeting reservation notification and obtains and displays meeting address information based on a preset database matching the keywords of the meeting address, especially when considering the motivation to modify Koh and Brands with Brett arising from the stated need for methods and systems for empowering meeting attendees to automatically capture, distribute, archive, and manage all of the critical information that is shared during meetings, while allowing users to easily assign and track action items (Brett; see [0004]).
Regarding claim 11, Koh and Brands disclose the apparatus of claim 8. 
Koh and Brands differ from the instant invention in that Koh and Brands do not disclose: wherein the one or more processors are configured to: obtain and display meeting subject information in the candidate meeting reservation notification. 
However, in an analogous field of endeavor, Brett discloses a meeting management method (Brett; see Title, Abstract, [0002]) which 
obtains and displays meeting subject information in the candidate meeting reservation notification (Brett describes a meeting management system providing a keyword and phrase search; see [0019]; Brett describes a meeting listing display providing associated meeting information; see [0024]; Brett describes a meeting notification containing a subject line; see [0108]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Koh’s and Brands’ screen projection apparatus in which a user device submits a screen projection request, a conference room system accepts the user device request, the user device obtaining and displaying conference room information, and the user device connecting to a determined available video conferencing device, with Brett’s meeting management system which obtains and displays meeting subject information in the candidate meeting reservation notification, especially when considering the motivation to modify Koh and Brands with Brett arising from the stated need for methods and systems for empowering meeting attendees to automatically capture, distribute, archive, and manage all of the critical information that is shared during meetings, while allowing users to easily assign and track action items (Brett; see [0004]). 

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The particularly-significant, distinguishing structural and functional features are a determination of the current meeting reservation notification with a time difference smaller than a preset threshold as a candidate meeting reservation notification, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Ma, Luke, et al., US 20190166330 A1, describes a video conferencing system containing a display (see Fig. 4), but does not describe a determination of the current meeting reservation notification with a time difference smaller than a preset threshold as a candidate meeting reservation notification; 
Ma, Luke, et al., US 20140313282 A1, describes a video conferencing system containing a display (see Fig. 5), but does not describe a determination of the current meeting reservation notification with a time difference smaller than a preset threshold as a candidate meeting reservation notification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693